DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie Kadievitch on 06/11/2021.

The application has been amended as follows: 

In the claims:
              1.  (Currently Amended) A system including a control device and a plurality of devices connected to the control device in a predetermined connection relationship, 
              the system comprising a communication circuit that is provided in at least one of the plurality of devices and configured to perform wireless communication, wherein
              the control device comprises:
              a signal transmitter configured to designate, as a destination, one of the plurality of devices that is provided with the communication circuit, based on the predetermined connection relationship, and transmit a call signal to the device designated as the destination;

              a determination circuit configured to determine that the control device and the device designated as the destination are connected in the predetermined connection relationship when the receiver circuit receives the recall signal, and
              the communication circuit is configured to wirelessly transmit the recall signal to the control device when the device, provided with the communication circuit, itself has been designated as the destination and when the device, provided with the communication circuit, itself receives the call signal,
              the call signal transmitted by the control device includes destination information based on the predetermined connection relationship,
              each of the plurality of devices is configured to determine whether it is the device designated as the destination, based on the destination information, and cause the communication circuit to transmit the recall signal when it is the device designated as the destination, and transmit the call signal to another device connected at a subsequent stage when it is not the device designated as the destination, wherein
              the plurality of devices include at least one of a servo amplifier or an input-output device;
              multiple servo amplifiers and multiple input-output devices are connected to the control device in a daisy chain fashion.
              
              2.  (Original) The system according to claim 1, wherein the communication circuit is provided in a communication unit that is detachably attached to the device.
              
plurality of devices.
              
              4.  (Currently Amended) The system according to claim 1, further comprising a notifier configured to notify a result of determination made by the determination circuit. 
              
              5.  (Cancelled) .
              
              6.  (Currently Amended) The system according to claim 1 plurality of devices include at least a motor connected to the servo amplifier.
              
              7.  (Currently Amended) The system according to claim 6, wherein:
              the control devices the call signal including a command signal that instructs a motor to perform a predetermined rotational operation when the control device designates the motor as [[a]] the destination; 
              the servo amplifier is configured to determine whether the motor designated as the destination is a motor that is connected to the servo amplifier itself, based on the destination information, and control the motor designated as the destination, based on the command signal, when the motor designated as the destination is the motor that is connected to the servo amplifier itself, and transmits the call signal to another servo amplifier connected at [[a]] the subsequent stage when the motor designated as the destination is not the motor that is connected to the servo amplifier itself; and 
              the communication circuit is configured to transmit, as the recall signal, a detection signal indicating a rotational position of the motor, detected by a rotation detector provided in the motor.  


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Title:
SYSTEM FOR CONTROLLING A PLURALITY OF DEVICES USING A CNC DEVICE.

[End of amendment]

Reasons for Allowance
Claims 1-4, 6 and 7 are allowed. 
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, Komaki teaches system including a control device and a plurality of devices connected to the control device in a predetermined connection relationship (a plurality of devices are connected to a control device in a predetermined daisy chain connection relationship; see e.g. FIG. 1 and para. [0011]), the system comprising a communication circuit that is provided in at least one of the multiple devices (the plurality of devices comprise a communication circuitry for communicating with the control device; see e.g. FIG. 1 and para. [0016-17]), wherein the control device comprises: a signal transmitter configured to designate, as a destination, one of the devices that is provided with the communication circuit, based on the connection relationship, and transmit a call signal to the device designated as the destination (a signal is transmitted to the one or more of the plurality of devices, see 
Iwahashi, in the same or similar field of endeavor, teaches a communication circuit is configured to perform wireless communication (one or more devices are wirelessly coupled to a control device 5; see e.g. FIG. 1) and communication circuit is configured to wirelessly transmit the recall signal to control device when the device provided with the communication circuit itself has been designated as the destination and when the device provided with the communication circuit itself receives the call signal (radio communication unit is configured to wirelessly transmit one or more response signals to the control device when the device comprising the radio communication unit 36 is selected as destination device; see e.g. FIG. 12). 
However, prior art references do not explicitly teach “the call signal transmitted by the control device includes destination information based on the predetermined connection relationship, each of the plurality of devices is configured to determine whether it is the device designated as the destination, based on the destination information, and cause the communication circuit to transmit the recall signal when it is the device designated as the destination, and transmit the call signal to another device connected at a subsequent stage when it is not the device designated as the destination , wherein the plurality of devices include at least one of a servo amplifier or an input-output device; multiple servo amplifiers and multiple input-output devices are connected to the control device in a daisy chain fashion.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.